—Appeal by the defendant from a judgment of the Supreme Court, Kings County (J. Goldberg, J.), rendered June 27, 1994, convicting him of murder in the second degree and burglary in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
Contrary to the defendant’s contention, the trial court properly refused to charge the jury as to manslaughter in the second degree, as there was no reasonable view of the evidence *332which would support a finding that the defendant committed the lesser offense, but did not commit the greater (see, CPL 300.50 [1]; People v Jackson, 224 AD2d 547).
Further, evidence of his prior uncharged crime was properly admitted to prove his identity (see, People v Satiro, 72 NY2d 821, 822; People v Alvino, 71 NY2d 233, 241-242; People v Allweiss, 48 NY2d 40, 46-47), and was likewise admissible as it was relevant to his motive for the burglary (see, People v Chase, 85 NY2d 493, 502; People v Sutton, 220 AD2d 705; People v Hamid, 209 AD2d 716).
The defendant’s remaining contentions are either unpreserved for appellate review (see, CPL 470.05 [2]) or without merit. Ritter, J. P., Thompson, Goldstein and McGinity, JJ., concur.